In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                      No. 06-14-00055-CR



              JUAN FLORES-ALONZO, Appellant

                               V.

               THE STATE OF TEXAS, Appellee



On Appeal from the Criminal District Court No. 2 of Dallas County
                     Dallas County, Texas
                  Trial Court No. F-1260857-I




          Before Morriss, C.J., Carter and Moseley, JJ.
                                            ORDER

        Court reporter Debi Harris recorded the trial court proceedings in cause number 06-14-

00055-CR, styled Juan Flores-Alonzo v. The State of Texas, trial court cause number F-1260857-

I in the Criminal District Court No. 2 of Dallas County, Texas. The reporter’s record was

originally due in this matter July 7, 2014. Harris has filed neither the record nor a request for an

extension of time to file the record. Further, Harris has not responded to two voicemail messages

left by our clerk’s office.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

Rules, we find we must take steps to ensure the filing of the record in this case.

        Therefore, we hereby order Debi Harris to file the reporter’s record in cause number 06-

14-00055-CR, styled Juan Flores-Alonzo v. The State of Texas, trial court cause number F-

1260857-I in the Criminal District Court No. 2 of Dallas County, Texas, to be received by this

Court no later than Wednesday, September 10, 2014.

        If the record is not received by September 10, we warn Harris that we may begin

contempt proceedings and order her to show cause why she should not be held in contempt of

this Court for failing to obey its order.




                                                 2
      IT IS SO ORDERED.

                          BY THE COURT

Date: August 22, 2014




                            3